Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/21; 10/29/21 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 9,427,529) in view of Gross et al. (US 5,991,655) (“Gross”).  Cabiri discloses: 
A drug delivery device 1500 (Figs. 12A-C) comprising: a housing 1512 having an exterior surface; an opening 1654 (needle is inserted through the septum C19L38-46) formed in the exterior surface of the housing; a reservoir 1550 disposed at least partially within the housing; a delivery member 1614 (needle) having a proximal end connected or configured to be connected in fluid communication with the reservoir and a distal end configured to extend through the opening in an operative state; an adhesive 778 disposed at the exterior surface of the housing for releasably attaching the drug delivery device to skin of a patient.
As applicant argues, Cabiri’s skin contact sensor 1524 is not an electrical skin contact sensor. Gross, in the analogous art, teaches a drug delivery device with an electrical skin contact sensor 56, and a controller 51 coupled to the electrical skin contact sensor.  A wireless transmitter 55 is coupled to the controller. C6L6-60.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical skin contact sensor 1524 of Cabiri with the electrical skin contact sensor as taught by Gross to ensure safety to a user by increasing automation and reliance less on user operation for drug delivery.
The controller of Gross further is capable of determining if the drug delivery device is in contact with the skin of the patient based on output from the electrical skin contact sensor and controls the wireless transmitter to wirelessly transmit a 
Gross: the controller is programmed to repetitively determine at predefined time intervals if the drug delivery device in in contact with the patient. C6L43-60
Gross: the adhesive 22,23 is an electrically conductive adhesive integrally formed (the adhesive itself is electrically conductive) with the electrical skin contact sensor and covered by a sheet 25.
Gross: the controller is programmed to determine (a) if the adhesive has been exposed and (b) if the drug delivery device is in contact with skin of the patient and, if (b) does not occur within a predefined time period after (a), output a control signal to a controllable element.  C6L23-60 (if drug delivery device is in contact with the skin as sensor detects, then adhesive will also be exposed.
Gross: the electrical skin contact sensor comprises first and second electrically conductive members 53,53, Fig. 6 to form a closed electrical circuit with the skin of a patient when the housing is in contact with the skin of the patient C6L30-42

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cabiri in view of Gross further in view of Bronfeld et al. (US 2010/0049126) (“Bronfeld”).
 Cabiri/Gross discloses the invention as substantially claimed, see above.  However, Cabiri/Gross does not directly disclose the opening (for the needle) being disposed between the first and second electrically conductive members. Bronfeld, in the analogous art, teaches this configuration of sensors, conductive members 26. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cabiri/Gross with the sensors of Gross surrounding a needle insertion point (rather than iontophoretic reservoirs) as taught by Bronfeld to ensure proper skin adherence to increase the safety of the needle insertion on a flat surface.

Response to Arguments
8.	Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (electrical skin contact sensor—Gross).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783